Citation Nr: 0208386	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  01-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel





INTRODUCTION

The veteran served on active duty from April 1986 to May 
1988.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO determined that the veteran had not submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for a back disorder.  

Other issues

In a statement in support of claim (VA form 21-4138), the 
veteran stated that he believed that he had left shoulder and 
left leg pain due to his back disability.  The veteran 
appeared to indicate that he considered the shoulder and leg 
pain to be part of the back disability and was not seeking 
service connection separately, although this was not made 
clear.  In April 2002, the RO issued a rating decision which 
denied service connection for a left shoulder condition and a 
left leg condition.  The RO included these issues in an April 
2002 supplemental statement of the case.  In May 2002, the 
veteran contacted the RO, referring only to his back 
disability.  However, in a June 2002 statement (VA Form 646), 
the veteran's accredited representative listed three issues: 
whether new and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for a back condition; service connection for a 
left shoulder condition secondary to the back disability and 
service connection for a left leg condition secondary to the 
back disability.

The Board observes that absent a service connected back 
disability, a claim of entitlement to service connection on a 
secondary basis necessarily would fail.  See Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995).  This remand will give the 
veteran and his representative the opportunity to clarify 
whether the veteran in fact wishes to pursue the two 
secondary service connection claims.   


REMAND

In his October 2001 substantive appeal (VA form 9) the 
veteran requested a hearing before a member of the Board at 
the RO.  The veteran reiterated his request in may 2002.  The 
requested hearing has not, however, been provided.

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
[to be codified at 38 C.F.R. § 19.9(a)(2)].  The revisions to 
the regulations do not, however, provide for the Board to 
schedule hearings at the RO.  The Board has determined, 
therefore, that remand of the case to the RO is required so 
that necessary arrangements may be made to schedule the 
veteran for a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


